NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE ALONSO REYES-LOMELI,                       Nos. 17-70060
                                                     16-72760
                Petitioner,
                                                Agency No. A098-930-851
 v.

JEFFERSON B. SESSIONS III, Attorney             MEMORANDUM*
General,

                Respondent.

                      On Petition for Review of Orders of the
                          Board of Immigration Appeals

                               Submitted July 10, 2018**


Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      In these consolidated petitions for review, Jose Alonso Reyes-Lomeli, a

native and citizen of Mexico, petitions for review of the Board of Immigration

Appeals’ (“BIA”) orders dismissing his appeal from an immigration judge’s (“IJ”)

decision denying his request for a continuance, and denying his motion to reopen.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

agency’s denial of a continuance, Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir.

2009), and denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d 983, 986

(9th Cir. 2010). We deny the petitions for review.

      The agency did not abuse its discretion or violate due process in denying

Reyes-Lomeli’s request for an additional continuance, for failure to show good

cause. See 8 C.F.R. § 1003.29; Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error and substantial prejudice to prevail on a due process challenge).

Reyes-Lomeli conceded removability, he had been granted several prior

continuances, he submitted no evidence that a visa petition had been filed on his

behalf, and he has not addressed the IJ’s determination that he abandoned his

applications for cancellation of removal and asylum. See Ahmed, 569 F.3d at 1012

(listing factors to consider); Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th

Cir. 2008) (denial of a continuance was within the agency’s discretion where relief

was not immediately available to petitioner).

      The BIA did not abuse its discretion in denying Reyes-Lomeli’s motion to

reopen for failure to establish a prima facie case for cancellation of removal, where

he did not submit any hardship evidence. See Najmabadi, 597 F.3d at 986 (the BIA

can deny a motion to reopen for failure to establish a prima facie case for the relief

sought); Patel v. INS, 741 F.2d 1134, 1137 (9th Cir. 1984) (“[I]n the context of a


                                          2                                    17-70060
motion to reopen, the BIA is not required to consider allegations unsupported by

affidavits or other evidentiary material.”); 8 U.S.C. § 1229b(b)(1)(D). We reject

Reyes-Lomeli’s contention that the BIA applied an incorrect legal standard in

denying the motion. 8 C.F.R. § 1003.2(c)(1).

      PETITIONS FOR REVIEW DENIED.




                                         3                                   17-70060